FILED

JUN 2 9 2011
UNITED sTATES DISTRICT CoURT

C\erk, U.S. Distnct & Bankruptcy

FGR THE DISTRICT oF COLUMBIA Courtstorthe Dlstrlct of Co|umbia

JACK ALLEN HIPES, )
)
Plaintiff, )

) r

v. ) Civil Action No.  1 
)
THE STATE OF CALIFORNIA, et al., )
)
Defendants. )
MEMORANDUM OPINION

This matter comes before the court on review of plaintiffs application to proceed in
forma pauperis and pro se civil complaint. The court will grant the application, and dismiss the
complaint.

The Court has reviewed plaintiff s complaint, keeping in mind that complaints filed by
pro se litigants are held to less stringent standards than those applied to formal pleadings drafted
by lawyers. See Haines v. Kerrzer, 404 U.S. 5l9, 520 (1972). Even pro se litigants, however,
must comply with the Federal Rules of Civil Procedure. Jarrell v. Tz`sch, 656 F. Supp. 237, 239
(D.D.C. 1987). Rule S(a) of the Federal Rules of Civil Procedure requires that a complaint
contain a short and plain statement of the grounds upon which the court’s jurisdiction depends, a
short and plain statement of the claim showing that the pleader is entitled to relief, and a demand
for judgment for the relief the pleader seeks. Fed. R. Civ. P. S(a). The purpose of the minimum
standard of Rule 8 is to give fair notice to the defendants of the claim being asserted, sufficient to

prepare a responsive answer, to prepare an adequate defense and to determine whether the

doctrine of res judicata applies. Brown v. Calzfarzo, 75 F.R.D. 497, 498 (D.D.C. 1977).

lt appears that plaintiffs claims arise from the placement of his grandchildren in foster
care by state officials in Califomia. The complaint does not state a basis for this Court’s
jurisdiction or a short and plain statement of plaintiffs entitlement to relief As drafted, the
complaint fails to comply with Rule S(a) and it will be dismissed.

An Order consistent with this Memorandum Opinion is issued separately.

t€§§»»

United States District Judge

DATE:&  ll